Case 2:21-cv-00466-SPC-MRM Document 9 Filed 07/23/21 Page 1 of 4 PageID 42




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


ADIRONDACK RADIOLOGY
ASSOCIATES, P.C.,

       Petitioner/Plaintiff,

v.                                               Case No. 2:21-cv-00466

INTEGRITY MEDICAL SYSTEMS, INC.,

       Respondent/Defendant.
                                             /


     DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                   RESPOND TO THE COMPLAINT


       Defendant, INTEGRITY MEDICAL SYSTEMS, INC., (“Defendant”) by and

through the undersigned counsel, respectfully moves for an extension of time up

to and including August 4, 2021, to respond to Plaintiff’s Complaint, and states the

following in support:

             1.     Plaintiff filed the Complaint (Doc. 1) on June 17, 2021.

Defendant was served on or about June 30, 2021 (Doc. 3), making the response

deadline July 21, 2021.

             2.     Defendant’s counsel was recently retained, and Defendant and

its counsel are in the process of reviewing Defendant’s files relevant to this
Case 2:21-cv-00466-SPC-MRM Document 9 Filed 07/23/21 Page 2 of 4 PageID 43




action. To allow Defendant and its counsel time to fully investigate the

allegations, formulate an appropriate response to the Complaint, and explore the

possibility of early resolution, Defendant respectfully requests a brief extension of

time, up to and including August 4, 2021, to respond to Plaintiff’s Complaint.

             3.    Defendant requested an extension from Plaintiff on or

about July 20, 2021. Plaintiff agreed to a two-week extension, making the new

deadline August 4, 2021.

             4.    After Plaintiff agreed to the extension, Defendant’s counsel’s

staff moved the response deadline on the calendar to the new deadline of August

4, 2021, not realizing that a motion and court order were required before the

deadline would be extended. Compounding matters, with the original deadline

off the calendar, the undersigned counsel did not realize that the July

21, 2021, deadline was approaching. It was not until this morning, July 23, 2021,

that the undersigned noticed the calendaring error.

             5.    The undersigned has discussed the subject matter of this

Motion with Plaintiff’s counsel, who is not opposed to the relief sought herein.

                              MEMORANDUM OF LAW

      This Court may grant the requested extension of time for good cause shown

when the request is made “after the time has expired if the party failed to act

because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Defendant’s request


                                         2
Case 2:21-cv-00466-SPC-MRM Document 9 Filed 07/23/21 Page 3 of 4 PageID 44




for an extension of the deadline is made in good faith and does not prejudice

Plaintiff. In fact, Plaintiff consents to the extension. Defendant missing the initial

filing     deadline, due   to mis-calendaring        the   deadline, was   excusable

neglect. Permitting the extension will enable Defendant to respond to the

Complaint following analysis of the relevant files and it will enable the parties to

explore the possibility of early resolution.

         WHEREFORE, Defendant respectfully requests an extension of time up to

and including August 4, 2021, to respond to Plaintiff’s Complaint.



                     LOCAL RULE 3.01(g) CERTIFICATION

         Counsel for Defendant has conferred with counsel for Plaintiff regarding

the subject matter of this motion, and Plaintiff does not oppose the relief

requested.

Dated this 23rd day of July, 2021

                                               Respectfully submitted,

                                               SPIRE LAW, LLC
                                               2572 W. State Road 426, Suite 2088
                                               Oviedo, Florida 32765


                                               By:     /s/ Ashwin R. Trehan
                                                       Ashwin R. Trehan, Esq.
                                                       Florida Bar No. 42675
                                                       ashwin@spirelawfirm.com
                                                       sarah@spirelawfirm.com


                                          3
Case 2:21-cv-00466-SPC-MRM Document 9 Filed 07/23/21 Page 4 of 4 PageID 45




                                                        laura@spirelawfirm.com
                                                        Attorney for Respondent/
                                                        Defendant| INTEGRITY
                                                        MEDICAL SYSTEMS, INC.



                          CERTIFICATE OF SERVICE

      I hereby Certify that on this 23rd day of July, 2021, the foregoing was

electronically filed with the Court by using the CM/ECF portal, which will send a

notice of electronic filing to all counsel of record.


                                               /s/ Ashwin Trehan
                                               Attorney




                                           4
